Name: 2009/537/EC: Commission Decision of 8 July 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2009) 5314) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  processed agricultural produce;  Europe;  agri-foodstuffs;  technology and technical regulations;  health; NA
 Date Published: 2009-07-11

 11.7.2009 EN Official Journal of the European Union L 180/18 COMMISSION DECISION of 8 July 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2009) 5314) (Text with EEA relevance) (2009/537/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) Bulgaria has provided guarantees that three milk processing establishments have completed their upgrading process and are now in full compliance with Community legislation. One of those establishments is allowed to receive and process compliant and non-compliant raw milk without separation. It should therefore be included in the list of Chapter I of the Appendix to Annex VI. One milk processing establishment currently listed in Chapter I will process only compliant raw milk and will therefore be considered as an EU-approved milk processing establishment. That establishment should therefore be deleted from the list of Chapter I of the Appendix to Annex VI. (3) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. ANNEX Chapter I of the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended as follows: 1. the following entry is added: No Veterinary No Name of the establishment Town/Street or Village/Region 47 2812010 ET Mladost-2-Yanko Yanev  gr.Yambol, ul. Yambolen  13 2. the following entry is deleted: No Veterinary No Name of the establishment Town/Street or Village/Region 22 BG 2012043 Agroprodukt  OOD gr.Sliven kv.Industrialen